DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on August 25, 2021. This is a first action on the merits of the application.  Claims 1-15, 39-43, 51-54, 65, 75-76, 78, 80 and 82 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-14, 39-43, 51-54, 65, 75-76, 78, 80 and 82 in the reply filed on August 25, 2021 is acknowledged.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 and 7-9, 39-43 and 51-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 4 recites the broad recitation “g is a number from 0.1 to 0.9”, and the claim also recites “in some cases from 0.3 to 0.9, in other cases from 0.5 to 0.85, in some instances 0.6 to 0.8” which is the narrower statement of the range/limitation. 
Claims 7, 8, and 9 recite “a single fixed bed type reactor”, “a single fluidized bed type reactor” and “a swing bed type reactor”, respectively. The term "type" renders the claims 7, 8, and 9 indefinite because it is unclear what “type” was intended to convey.  See MPEP § 2173.05(b) II.
Claim 39 recites “the ethylene” which lacks an antecedent basis. Since claim 3 recites “ethylene”, for examining purposes only, claim 39 is considered to depend on claim 3, not on claim 1. 

Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: (i) in step b., a second stream exiting the oxidative dehydrogenation reactor comprising acetylene, one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide; and “in step c., providing the second stream to a second reactor to react acetylene in the second stream.
Claim 54 recites “g is a number from 0.1 to 0.9, in some cases from 0.3 to 0.9, in other cases from 0.5 to 0.85, in some instances 0.6 to 0.8” in lines 13-15. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Claims 52-53 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 39.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Culp et al. (WO 02/24614 A1, hereinafter “Culp”), in view of Liu et al. (US 5,500,198, hereinafter “Liu”).
In regard to claims 1, 2 and 3, Culp discloses a method of converting one or more alkanes (e.g., methane, ethane and/or propane) to one or more alkenes (e.g., ethylene and/or 
(i) Providing a first stream (i.e., a feedstock) comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor (page 5, lines 15-18; page 35 line 31 thru page 36, line 1).  The feedstock further comprises carbon dioxide and nitrogen along with ethane, propane, butanes, pentanes (page 9, lines 29-31).
(ii) Converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12). Since the feedstock comprises carbon dioxide, set forth above, and oxygen is in excess in the feedstock (page 36, lines 1-2), it is reasonably expected that the ODH reaction product stream comprises oxygen and carbon dioxide.
(iii) Providing the second stream to a second reactor (e.g., an adiabatic converter 328, Fig. 5) containing a catalyst comprising a group 11 metal (e.g., copper, page 26, lines 25-27) to convert at least a portion of the carbon monoxide to carbon dioxide (page 36, lines 9-12).
But Culp does not explicitly disclose the catalyst comprising a group 11 metal is supported on SiO2.
Liu discloses a method and composition for the complete oxidation of carbon monoxide and/or hydrocarbon compounds. The method involves reacting the carbon monoxide and/or hydrocarbons with an oxidizing agent in the presence of a metal oxide composite catalyst (Abstract; col. 2, lines 48-59).  Liu discloses the metal oxide composite catalyst further comprises transition metals widely used in conventional catalyst systems comprising copper and Liu discloses the metal oxide composite catalyst further comprises silica (col. 4, lines 33-36). 
It is noted that both the Culp and Liu references directs an oxidation of carbon monoxide to carbon dioxide in the presence of metal oxide catalyst comprising copper. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp to provide the carbon monoxide oxidation catalyst comprising a group 11 metal (e.g., Cu) is supported on SiO2 as taught by suggested by Liu, because metal oxide composite catalyst that is highly active and stable oxidation catalyst for oxidation and removal of carbon monoxide and hydrocarbon compounds supported on silica is a known, effective catalyst preparation method as taught by Liu (col. 2, lines 48-59; col. 4, lines 6-9 and lines 33-36). 

In regard to claim 5, Culp discloses providing a first stream (i.e., a feedstock) comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor (page 5, lines 15-18; page 35 line 31 thru page 36, line 1).  The feedstock further comprises carbon dioxide and nitrogen (i.e., inert diluents) along with ethane, propane, butanes, pentanes (page 9, lines 29-31).

In regard to claim 6, Culp discloses providing a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12). Since the feedstock comprises carbon dioxide, set forth above, and oxygen is in 
Regarding the acetic acid in the ODH reaction product stream, Culp, in view of Liu, is silent regarding whether the ODH reaction product stream includes acetic acid.  However, Culp, in view of Liu, discloses the same feed (i.e., alkane, oxygen, inert diluents, carbon dioxide, etc.) and the same catalyst as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited in claim 1. Specifically, it is asserted that the ODH reaction product stream includes acetic acid.  See MPEP 2112.02.

In regard to claims 7, 8 and 9, Culp discloses the oxidative dehydrogenation reaction process utilizing a fixed bed reactor or a fluidized bed reactor (page 41, lines 8-10). In addition, Culp discloses multiple reactor configuration (page 14, line 28 thru page 15, line 12) which encompasses the swing bed reactor arrangement. 

In regard to claims 10, 11 and 12, Liu discloses the metal oxide composite catalyst further comprises transition metals widely used in conventional catalyst systems comprising copper and silver and the like (col. 4, lines 6-9).  The metal oxide composite catalyst formula directs the transition metals is in the form of metal oxides (col. 2, lines 48-59).  Liu discloses the metal oxide composite catalyst further comprises silica (col. 4, lines 33-36). The teachings of Liu directs the Cu/SiO2 or Ag/SiO2. 

Liu discloses a catalytic activity for carbon monoxide oxidation temperature of greater than 65 [Symbol font/0xB0]C and less than 100 [Symbol font/0xB0]C (col. 7, lines 22-39) which is within the recited temperature range. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Culp, in view of Liu, as applied to claim 1 above, and further in view of Hagemeyer et al. (US 9,073,036 B2, hereinafter “Hagemeyer”).
In regard to claim 4, Culp discloses in the practice of the present invention, any catalyst may be used which is effective for oxidative dehydrogenation of the lower alkane at elevated pressure. The catalyst preferably has high selectivity for olefins in accordance with the aforementioned preferred selectivities (page 18, lines 15-18).
But Culp does not explicitly disclose the catalyst as recited in claim 4 of claimed invention.
Hagemeyer discloses a catalyst material for the oxidation and/or oxidative dehydrogenation of hydrocarbons, wherein the catalyst material is MoVNbTeOx mixed oxides (Abstract; cols. 1-2).  In the background, Hagemeyer discloses MoVNbTeOx mixed oxides catalyst material including Mo1V0.15Te0.12Nb0.128O3.7 (col. 1, line 64 thru col. 2, line 5). This meets the recited catalyst of formula i). 
It is noted that both the Culp and Hagemeyer references directs an oxidative dehydrogenation of hydrocarbons in the presence of mixed metal oxides catalyst material.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp to provide the catalyst has a formula i) of claim 4 as taught by Hagemeyer, because (1) Culp x mixed oxides such as Mo1V0.15Te0.12Nb0.128O3.7 is a known, effective catalyst material for oxidative dehydrogenation of alkanes to alkenes as taught by Hagemeyer (col. 1, line 64 thru col. 2, line 5). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Culp, in view of Liu, as applied to claim 1 above, and further in view of Mitkidis et al. (WO 2017/072086 A1, hereinafter “Mitkidis”).
In regard to claim 13, Culp, in view of Liu, does not explicitly disclose an acetic acid scrubber is placed between the oxidative dehydrogenation reactor and the second reactor.
Mitkidis discloses a process for oxidative dehydrogenation of ethane. In the process a purified ethane stream is subjected to oxidative dehydrogenation using a catalyst comprising Mo/V/Sb, or Mo/V/Nb and Te or Sb in the orthorhombic M1 crystalline phase. The reactor effluent comprises ethylene. The effluent is washed with water to remove acetic acid. The acetic acid is recovered from the aqueous stream by means of solvent extraction (Abstract; page 2).  
It is noted that both the Culp and Mitkidis references directs an oxidative dehydrogenation of alkanes in the presence of mixed metal oxides catalyst material.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp, in view of Liu, to provide the process scheme of an acetic acid scrubber is placed between the oxidative dehydrogenation reactor and the second reactor as suggested by Mitkidis, because the method of recovering acetic acid through a solvent extraction is a known, effective process Mitkidis (Abstract; page 2).  

Claims 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Culp, in view of Liu, as applied to claim 1 above, and further in view of Fernald et al. (US 3,444,264, hereinafter “Fernald”).
In regard to claims 39-42, Culp, in view of Liu, does not explicitly disclose the ethylene is used to make olefin derivatives such as polyethylene.
Fernald discloses a process for conversion of ethylene to liquid alpha olefins (Abstract). Fernald discloses step-wise conversion of gaseous ethylene to higher straight chain normally liquid olefins having the double bond in the terminal or alpha position such as polyethylene (i.e., a homo-polymer of ethylene) (col. 1, lines 28-52). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp, in view of Liu, to provide the process scheme of the ethylene is used to make olefin derivatives such as polyethylene as taught by Fernald, because the method for conversion of ethylene to liquid alpha olefins such as polyethylene is a known method for producing useful petrochemical commodity such as polyethylene as taught by Fernald (col. 1, lines 28-52). 

In regard to claim 43, Fernald discloses the polymerization process is conducted using a series of reactors (col. 4, lines 34-40). 

s 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Culp, in view of Arnold et al. (US 8,519,210 B2, hereinafter “Arnold”) and Ryu (US 7,838,710 B2).
In regard to claims 51, 52 and 53, Culp discloses a method of converting one or more alkanes (e.g., methane, ethane and/or propane) to one or more alkenes (e.g., ethylene and/or propylene) comprising (please refer to an embodiment of Example 2 in pages 35-38 and corresponding process scheme in Fig. 5): 
(i) Providing a first stream (i.e., a feedstock) comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor (page 5, lines 15-18; page 35 line 31 thru page 36, line 1).  The feedstock comprises carbon dioxide and nitrogen along with ethane, propane, butanes, pentanes (page 9, lines 29-31) and further comprises acetylene (page 10, lines 18-19).
(ii) Converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12). Since the feedstock comprises carbon dioxide, set forth above, and oxygen is in excess in the feedstock (page 36, lines 1-2), it is reasonably expected that the ODH reaction product stream comprises oxygen and carbon dioxide.
(iii) Providing the second stream to a second reactor (e.g., an adiabatic converter 328, Fig. 5) containing a catalyst comprising a group 11 metal (e.g., copper, page 26, lines 25-27) to convert at least a portion of the carbon monoxide to carbon dioxide (page 36, lines 9-12).
But Culp does not explicitly disclose the catalyst comprising a group 11 metal is supported on SiO2 to react acetylene in the second stream. 
Arnold discloses a process for the oxidative dehydrogenation of ethane (Abstract).  Arnold discloses the effluent from ODH reactor comprises acetylene and an oxygen elimination reactor is implemented to remove undesirable byproducts such as CO, acetylene and oxygenates (col. 13, line 43 thru col. 14, line 35). Ryu discloses a supported catalyst for selective hydrogenation of acetylenes comprising copper and silver (Abstract; col. 2, line 45 thru col. 3, line 4), wherein the catalyst comprises a support comprising silica (col. 4, lines 5-7). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp to provide the catalyst comprising a group 11 metal that is supported on SiO2 to react acetylene in the second stream as suggested by Arnold and Ryu, because the effluent from ODH reactor comprises acetylene and an oxygen elimination reactor is implemented to remove undesirable byproducts such as CO, acetylene and oxygenates as taught by Arnold (col. 13, line 43 thru col. 14, line 35) and there is a supported catalyst for selective hydrogenation of acetylenes comprising copper and silver supported on silica as taught by Ryu (Abstract; col. 2, line 45 thru col. 3, line 4; col. 4, lines 5-7). 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Culp, in view of Arnold and Ryu, as applied to claim 51 above, and further in view of Hagemeyer.
In regard to claim 54, Culp discloses in the practice of the present invention, any catalyst may be used which is effective for oxidative dehydrogenation of the lower alkane at elevated pressure. The catalyst preferably has high selectivity for olefins in accordance with the aforementioned preferred selectivities (page 18, lines 15-18).
Culp, in view of Arnold and Ryu, does not explicitly disclose the catalyst as recited in claim 54 of claimed invention.
Hagemeyer discloses a catalyst material for the oxidation and/or oxidative dehydrogenation of hydrocarbons, wherein the catalyst material is MoVNbTeOx mixed oxides (Abstract; cols. 1-2).  In the background, Hagemeyer discloses MoVNbTeOx mixed oxides catalyst material including Mo1V0.15Te0.12Nb0.128O3.7 (col. 1, line 64 thru col. 2, line 5). This meets the recited catalyst of formula i). 
It is noted that both the Culp and Hagemeyer references directs an oxidative dehydrogenation of hydrocarbons in the presence of mixed metal oxides catalyst material.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp, in view of Arnold and Ryu, to provide the catalyst has a formula i) of claim 4 as taught by Hagemeyer, because (1) Culp discloses in the practice of the present invention, any catalyst may be used which is effective for oxidative dehydrogenation of the lower alkane at elevated pressure (page 18, lines 15-18); and (2) catalyst material of MoVNbTeOx mixed oxides such as Mo1V0.15Te0.12Nb0.128O3.7 is a known, effective catalyst material for oxidative dehydrogenation of alkanes to alkenes as taught by Hagemeyer (col. 1, line 64 thru col. 2, line 5). 

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Culp, in view of Liu, Mitkidis, and as evidenced by Arnold.
In regard to claim 65, Culp discloses a method of converting one or more alkanes (e.g., methane, ethane and/or propane) to one or more alkenes (e.g., ethylene and/or propylene) 
(i) Providing a first stream (i.e., a feedstock) comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor (page 5, lines 15-18; page 35 line 31 thru page 36, line 1).  The feedstock further comprises carbon dioxide and nitrogen along with ethane, propane, butanes, pentanes (page 9, lines 29-31).
(ii) Converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12). Since the feedstock comprises carbon dioxide, set forth above, and oxygen is in excess in the feedstock (page 36, lines 1-2), it is reasonably expected that the ODH reaction product stream comprises oxygen and carbon dioxide.  It is known in the art that the effluent from ODH reactor comprises acetylene as evidenced by Arnold (col. 13, line 43 thru col. 14, line 35).
(iii) Providing the second stream to a second reactor (e.g., an adiabatic converter 328, Fig. 5) containing a catalyst comprising a group 11 metal (e.g., copper, page 26, lines 25-27) to convert at least a portion of the carbon monoxide to carbon dioxide (page 36, lines 9-12).
But Culp does not explicitly disclose the catalyst comprising a group 11 metal is supported on SiO2.
Liu discloses a method and composition for the complete oxidation of carbon monoxide and/or hydrocarbon compounds. The method involves reacting the carbon monoxide and/or hydrocarbons with an oxidizing agent in the presence of a metal oxide composite catalyst (Abstract; col. 2, lines 48-59).  Liu discloses the metal oxide composite catalyst further Liu discloses the metal oxide composite catalyst further comprises silica (col. 4, lines 33-36). 
It is noted that both the Culp and Liu references directs an oxidation of carbon monoxide to carbon dioxide in the presence of metal oxide catalyst comprising copper. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp to provide the carbon monoxide oxidation catalyst comprising a group 11 metal (e.g., Cu) is supported on SiO2 as taught by suggested by Liu, because metal oxide composite catalyst that is highly active and stable oxidation catalyst for oxidation and removal of carbon monoxide and hydrocarbon compounds supported on silica is a known, effective catalyst preparation method as taught by Liu (col. 2, lines 48-59; col. 4, lines 6-9 and lines 33-36). 
Culp, in view of Liu and as evidenced by Arnold, does not explicitly disclose an acetic acid scrubber is placed between the oxidative dehydrogenation reactor and the second reactor.
Mitkidis discloses a process for oxidative dehydrogenation of ethane. In the process a purified ethane stream is subjected to oxidative dehydrogenation using a catalyst comprising Mo/V/Sb, or Mo/V/Nb and Te or Sb in the orthorhombic M1 crystalline phase. The reactor effluent comprises ethylene. The effluent is washed with water to remove acetic acid. The acetic acid is recovered from the aqueous stream by means of solvent extraction (Abstract; page 2).  
It is noted that both the Culp and Mitkidis references directs an oxidative dehydrogenation of alkanes in the presence of mixed metal oxides catalyst material.
prima facie obvious to one of ordinary skill in the art to modify the process of Culp, in view of Liu, to provide the process scheme of an acetic acid scrubber is placed between the oxidative dehydrogenation reactor and the second reactor as suggested by Mitkidis, because the method of recovering acetic acid through a solvent extraction is a known, effective process scheme for recovering acetic acid in alkane oxidative dehydrogenation process as taught by Mitkidis (Abstract; page 2).  
Since Culp, in view of Liu, Mitkidis, and as evidenced by Arnold, discloses the same process of an ODH reaction as that recited in claim 65, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Culp, in view of Liu, Mitkidis, and as evidenced by Arnold, to function the same as the process recited in claim 65.  Specifically, it is asserted that one would reasonably expect the process of Culp, in view of Liu, Mitkidis, and as evidenced by Arnold, would results in a third stream comprising less than 10 ppmv of acetic acid.  See MPEP 2112.01 and 2112.02. 

Claims 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Culp, in view of Liu, and as evidenced by Winkler et al. (US 2016/0326070 A1). 
In regard to claims 75 and 76, Culp discloses a method of converting one or more alkanes (e.g., methane, ethane and/or propane) to one or more alkenes (e.g., ethylene and/or propylene) comprising (please refer to an embodiment of Example 2 in pages 35-38 and corresponding process scheme in Fig. 5): 
(i) Providing a first stream (i.e., a feedstock) comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor (page 5, lines 15-18; page 35 line 31 thru page 36, line 1).  The feedstock further comprises carbon dioxide and nitrogen along with ethane, propane, Winkler (see paragraph [0005]). 
(ii) Converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12). Since the feedstock comprises carbon dioxide, set forth above, and oxygen is in excess in the feedstock (page 36, lines 1-2), it is reasonably expected that the ODH reaction product stream comprises oxygen and carbon dioxide.
(iii) Providing the second stream to a second reactor (e.g., an adiabatic converter 328, Fig. 5) containing a catalyst comprising a group 11 metal (e.g., copper, page 26, lines 25-27) to convert at least a portion of the carbon monoxide to carbon dioxide (page 36, lines 9-12).
But Culp does not explicitly disclose the catalyst comprising a group 11 metal is supported on SiO2.
Liu discloses a method and composition for the complete oxidation of carbon monoxide and/or hydrocarbon compounds. The method involves reacting the carbon monoxide and/or hydrocarbons with an oxidizing agent in the presence of a metal oxide composite catalyst (Abstract; col. 2, lines 48-59).  Liu discloses the metal oxide composite catalyst further comprises transition metals widely used in conventional catalyst systems comprising copper and silver and the like (col. 4, lines 6-9).  The metal oxide composite catalyst formula directs the transition metals is in the form of metal oxides (col. 2, lines 48-59).  Liu discloses the metal oxide composite catalyst further comprises silica (col. 4, lines 33-36). 
Culp and Liu references directs an oxidation of carbon monoxide to carbon dioxide in the presence of metal oxide catalyst comprising copper. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Culp to provide the carbon monoxide oxidation catalyst comprising a group 11 metal (e.g., Cu) is supported on SiO2 as taught by suggested by Liu, because metal oxide composite catalyst that is highly active and stable oxidation catalyst for oxidation and removal of carbon monoxide and hydrocarbon compounds supported on silica is a known, effective catalyst preparation method as taught by Liu (col. 2, lines 48-59; col. 4, lines 6-9 and lines 33-36). 
Since Culp, in view of Liu, and as evidenced by Winkler, discloses the same process of an ODH reaction as that recited in claim 75, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Culp, in view of Liu, and as evidenced by Winkler, to function the same as the process recited in claim 75.  Specifically, it is asserted that one would reasonably expect the process of Culp, in view of Liu, and as evidenced by Winkler, would results in the total amount of carbon dioxide in the second stream is less than the total amount of carbon dioxide in the first stream.  See MPEP 2112.01 and 2112.02. 

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Culp. 
In regard to claim 78, Culp discloses a method of converting one or more alkanes (e.g., methane, ethane and/or propane) to one or more alkenes (e.g., ethylene and/or propylene) comprising (please refer to an embodiment of Example 2 in pages 35-38 and corresponding process scheme in Fig. 5): 
Winkler (see paragraph [0005]). 
(ii) Converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12). Since the feedstock comprises carbon dioxide, set forth above, and oxygen is in excess in the feedstock (page 36, lines 1-2), it is reasonably expected that the ODH reaction product stream comprises oxygen and carbon dioxide.
Although Culp does not discloses the recited volumetric ratio of oxygen to one or more alkanes, the claimed volumetric ratio of oxygen to one or more alkanes would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the ODH operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the alkanes feedstock as well as the nature of the alkenes end-products. 
Since Culp discloses the same process of an ODH reaction as that recited in claim 78, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Culp to function the same as the process recited in claim 78.  Specifically, it is asserted Culp would results in the product selectivity for carbon dioxide is less than 10 weight percent.  See MPEP 2112.01 and 2112.02. 

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Culp, and as evidenced by Arnold.
In regard to claim 80, Culp discloses a method of converting one or more alkanes (e.g., methane, ethane and/or propane) to one or more alkenes (e.g., ethylene and/or propylene) comprising (please refer to an embodiment of Example 2 in pages 35-38 and corresponding process scheme in Fig. 5): 
(i) Providing a first stream (i.e., a feedstock) comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor (page 5, lines 15-18; page 35 line 31 thru page 36, line 1).  The feedstock further comprises carbon dioxide and nitrogen along with ethane, propane, butanes, pentanes (page 9, lines 29-31).  In addition, it is known in the art that steam is used as an inert diluent in the oxidative dehydrogenation of alkanes as evidenced by Winkler (see paragraph [0005]). 
(ii) Converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12). Since the feedstock comprises carbon dioxide, set forth above, and oxygen is in excess in the feedstock (page 36, lines 1-2), it is reasonably expected that the ODH reaction product stream comprises oxygen and carbon dioxide.
Culp discloses the same process of an ODH reaction as that recited in claim 80, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Culp to function the same as the process recited in claim 80.  Specifically, it is asserted that one would reasonably expect the process of Culp would results in the amount of carbon dioxide in the second stream is [Symbol font/0xB1] 10 weight percent of the amount of carbon dioxide in the first stream. See MPEP 2112.01 and 2112.02. 

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Culp. 
In regard to claim 82, Culp discloses a method of converting one or more alkanes (e.g., methane, ethane and/or propane) to one or more alkenes (e.g., ethylene and/or propylene) comprising (please refer to an embodiment of Example 2 in pages 35-38 and corresponding process scheme in Fig. 5): 
(i) Providing a first stream (i.e., a feedstock) comprising one or more alkanes and oxygen to an oxidative dehydrogenation reactor (page 5, lines 15-18; page 35 line 31 thru page 36, line 1).  The feedstock further comprises carbon dioxide and nitrogen along with ethane, propane, butanes, pentanes (page 9, lines 29-31).  In addition, it is known in the art that steam is used as an inert diluent in the oxidative dehydrogenation of alkanes as evidenced by Winkler (see paragraph [0005]). 
(ii) Converting at least a portion of the one or more alkanes to one or more alkenes in the oxidative dehydrogenation reactor to provide a second stream (i.e., an ODH reaction product stream) exiting the oxidative dehydrogenation reactor comprising one or more alkanes, one or more alkenes, and one or more of oxygen, carbon monoxide and carbon dioxide (page 36, lines 9-12). Since the feedstock comprises carbon dioxide, set forth above, and oxygen is in excess in 
Since Culp discloses the same process of an ODH reaction as that recited in claim 80, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as taught by Culp to function the same as the process recited in claim 82.  Specifically, it is asserted that one would reasonably expect the process of Culp would results in the amount of carbon dioxide in the second stream is equal to the amount of carbon dioxide in the first stream. See MPEP 2112.01 and 2112.02. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772